DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 5-21 are pending in this application.
Claim objection on claim 21 is withdrawn.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 6/30/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mitra et al.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (U.S. Publication Number 20200341971, hereafter referred to as “Krishnaswamy”) in view of Toyota et al. (U.S. Publication Number 20190251573, hereafter referred to as “Toyota”), and further in view of Mitra et al. (U.S. Publication Number 20210398162, hereafter referred to as “Mitra”).  
Regarding claim 1, Krishnaswamy teaches a device (At least, Krishnaswamy, ¶ [0053], discloses different types of distributed ledger technology (DLT)), comprising: a memory to store data and instructions; and at least one processor configured to communicate with the memory (Krishnaswamy, ¶ [0008], teaches a system for implementing virtual distributed ledger technology network nodes is disclosed, comprising a hardware processor and a memory device storing instructions executable by the hardware processor to perform operations) and a replicated state machine on the device (Krishnaswamy, ¶ [0053], discloses different types of distributed ledger technology (DLT)-based networks to be created as needed, to use microservices to compose the needs of each specific DLT, and to enable different DLTs created by the platform to interact with each other), wherein the replicated state machine is configured to: 
assign to the device a ledger that includes a plurality of transactions, each transaction of the plurality of transactions is associated with a verifiable timestamp (Krishnaswamy, ¶ [0035], teaches a distributed ledger is a ledger that is replicated in whole or in part to multiple computers, and a cryptographic distributed ledger (CDL) can have one or more of these properties: irreversibility (once a transaction is recorded, it cannot be reversed), accessibility (any party can access the CDL in whole or in part), chronological and time-stamped (all parties know when a transaction was added to the ledger), consensus based (a transaction is added only if it is approved, typically unanimously, by parties on the network), verifiability (all transactions can be cryptographically verified). A blockchain is an example of a CDL); 
provide to the plurality of other devices a copy of the ledger (Krishnaswamy, ¶ [0036], teaches the blockchain may include a peer network that stores, updates, and maintains the ledger. Each node in this network may maintain its own copy of the ledger. It is the job of the network to come to a consensus on the contents of each update to the ledger. This may ensure that each individual copy of the ledger is identical without requiring a centralized “official” copy of the ledger), wherein the plurality of other devices each have replicated state machines (Krishnaswamy, ¶ [0068], teaches a vDLT-N can support a blockchain-based DLT system where the term “blockchain” refers to the traditional definition of a distributed ledger technology implementation that records transactions in a ledger using a chain of blocks with the propagation of a cryptographic block hash from one block to the next, where each block can contain information corresponding to zero or more transactions. This type of a ledger is referred to henceforth as a blockchain-based ledger); 
receive from each of the replicated state machines of the plurality of other devices copies of a plurality of other ledgers with other transactions associated with verifiable timestamps, wherein the plurality of other ledgers corresponds to a number of the plurality of other devices (Krishnaswamy, ¶ [0046-0047], teaches nodes may include different types, such as a client or submitting-client node which submits a transaction-invocation to an endorser (e.g., peer), and broadcasts transaction-proposals to an ordering service (e.g., ordering node). Another type of node is a peer node which can receive client submitted transactions, commit the transactions and maintain a state and a copy of the ledger of blockchain transactions. An ordering-service-node or orderer is a node running the communication service for all nodes, and which implements a delivery guarantee, such as a broadcast to each of the peer nodes in the system when committing transactions and modifying a world state of the blockchain, which is another name for the initial blockchain transaction which normally includes control and setup information … The ledger may also include a state database which maintains a current state of the blockchain. In some embodiments, there is one ledger per channel. Each peer node maintains a copy of the ledger for each channel of which they are a member); 
generate an ordered ledger with an ordered list of transactions by performing a total order process that uses the verifiable timestamps of the plurality of transactions from the ledger and the verifiable timestamps of the other transactions from the copies of the plurality of other ledgers (Krishnaswamy, ¶ [0046-0047], teaches a chain may refer to a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. A block header may include a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together); and 
execute the ordered list of transactions from the ordered ledger (Krishnaswamy, ¶ [0097], teaches if such a consensus across vDLT nodes is not required, then the TRM may directly commit the transaction to its local ledger database. Multiple transactions can be in progress concurrently so that an order placer can be utilized to sequence transactions prior to committing transactions in a local ledger database at a vDLT).  
Krishnaswamy does not explicitly teach: assign to the device a ledger that includes a plurality of transactions, each transaction of the plurality of transactions is associated with a verifiable timestamp determined in a decentralized manner by taking a medium value of timestamps received for each transaction of the plurality of transactions from a quorum of a plurality of other devices in communication with the device, and wherein the verifiable timestamp for each transaction of the plurality of transactions provides consistent global total ordering of the plurality of transactions across the plurality of other devices by providing a decentralized consensus protocol without using a special leader node to propose an ordering of transactions.
However, Toyota teaches: assign to the device a ledger that includes a plurality of transactions, each transaction of the plurality of transactions is associated with a verifiable timestamp determined in a decentralized manner by taking a medium value of timestamps received for each transaction of the plurality of transactions from a quorum of a plurality of other devices in communication with the device (Toyota, ¶ [0050]: discussing about a blockchain is a distributed ledger technology that operates with transactions that are formed from a source identifier to a destination identifier. The blockchain is thus a data structure that is maintained across the computing nodes that makeup the blockchain computer system 206. ¶ [0072]: discussing about only upon the nodes (e.g., all, the majority, trusted nodes, etc…) reaching a consensus will the transaction be viewed as legitimate and be considered official.  In certain examples, the recordation of the transaction in the blockchain includes recording a transaction time using the average time of the time stamp of the each node of the blockchain compute system 206. Examiner interprets that the majority, trusted nodes as claimed quorum of a plurality of other devices. Examiner interprets that recordation of the transaction in the blockchain includes recording a transaction time using the using the average time of the time stamp of the each node of the blockchain compute system as claimed assign a ledger that includes a plurality of transactions to the device, each transaction of the plurality of transactions is associated with a verifiable timestamp set in a decentralized manner by taking a medium value of timestamps received for each transaction…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Krishnaswamy (disclosing creating different types of distributed ledgers) to include the teachings of Toyota (disclosing using the average time of the time stamp of the each node of the blockchain) and arrive at functions directed to verify data within a distributed ledger. One of ordinary skill in the art would have been motivated to make this combination to improve the reliability and quality of the data. In addition, the references Krishnaswamy and Toyota teach features that are directed to analogous arts and they are directed to the same field of endeavor related to maintaining transaction in a distributed ledger.
Mitra teaches wherein the verifiable timestamp for each transaction of the plurality of transactions provides consistent global total ordering of the plurality of transactions across the plurality of other devices by providing a decentralized consensus protocol without using a special leader node to propose an ordering of transactions (Mitra, ¶ [0020]: discussing about using the elapsed time indicated by the average time between the timestamps included with the purchase data 117 as well as the location for each consecutive purchase as indicated by the location module 122E during each purchase).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Krishnaswamy and Toyota (disclosing creating different types of distributed ledgers) to include the teachings of Mitra (disclosing average time between the timestamps included with the purchase data) because it may provide information like “after a purchase at Store W within the mall, the pattern predicts within a probability of X % that the same user computer system or payment device may be used to make a purchase at Store Y within a time period Z.” (Mitra, ¶ [0020]).

Regarding claim 2, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the replicated state machine is further configured to: provide a new transaction request to add a new transaction to the ledger (Krishnaswamy, ¶ [0040], teaches a blockchain may include events or notifications of updates and actions on the blockchain. The blockchain's ledger and the state of the peer network may be updated by events. Examples of events include the creation and dispersion of a new transaction across the peer network or the addition of a new block to the blockchain); perform a verifiable timestamping process on the new transaction (Krishnaswamy, ¶ [0044], teaches each block may contain a timestamp and a link to a previous block. A blockchain can be used to hold, track, transfer and verify information); request a consensus process performed by the plurality of other devices on the new transaction, wherein the consensus process is a multiple round process performed by the plurality of other devices to verify the new transaction  (Krishnaswamy, ¶ [0044], teaches since a blockchain is a distributed system, before adding a transaction to the blockchain ledger, all peers may need to reach a consensus status); add the new transaction to the ledger in response to the consensus process  (Krishnaswamy, ¶ [0035], teaches a transaction is added only if it is approved, typically unanimously, by parties on the network); and update the copy of the ledger on the plurality of other devices with the new transaction (Krishnaswamy, ¶ [0036], teaches the blockchain may include a peer network that stores, updates, and maintains the ledger. Each node in this network may maintain its own copy of the ledger. It is the job of the network to come to a consensus on the contents of each update to the ledger).  

Regarding claim 3, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the verifiable timestamping process further includes: receiving a signed message from the quorum of the plurality of other devices, wherein the signed message includes a time for the new transaction (Krishnaswamy, ¶ [0089], teaches the transaction outcome, upon receiving appropriate consensus from the nodes of the vDLT network, is sent to the ERM for recordation in the ledger (e.g., ledger of FIG. 6). The ERM delivers the transaction output to a TRM (e.g., TRM of FIG. 6) for recording in the ledger. The TRM causes the transaction output to be recorded in the ledger. The TRM receives acknowledgement of the recording. The TRM transmits the acknowledgement to the ERM, which, in turn, communicates the acknowledgement to the SCS microservice); and setting a median of the time received from the quorum of the plurality of other devices as the verifiable timestamp for the new transaction (Krishnaswamy, ¶ [0074-0075], teaches a master ledger could be either a blockchain-based ledger or a non-blockchain-based ledger. The asynchronous updates from the master ledger to the slave ledgers can be provided based on a delay tolerance associated with these updates. For every pair of vDLT-NNs (i,j), there may be an associated delay tolerance measure λi,j. The vDLT-NNs in the network may estimate pairwise inter-node latencies αi,j (for example using periodic ping measurements of packet delays between each other) … If a broadcast mechanism is used (for example using a distributed streaming platform such as Kafka), then the inter-node latencies αi,j would be estimated based on typical observed message delays using such a mechanism or platform … allowing for such a delay may avoid the need for a synchronous consensus across all nodes as such a consensus can incur significant latencies depending on the inter-node latencies in the network. The vDLT-NN may be instantiated in different data centers so that the inter-node latencies can be significant).  

Regarding claim 5, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the replicated state machine is further configured to perform the total order process periodically (Krishnaswamy, ¶ [0077], teaches the slave nodes could periodically audit their own committed ledgers to identify any issues with past recorded transactions).  

Regarding claim 6, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the replicated state machine is further configured to: assign the device as a leader for the ledger, wherein only the leader is allowed to add transactions to the ledger (Krishnaswamy, ¶ [0044], teaches each block may contain a timestamp and a link to a previous block. A blockchain can be used to hold, track, transfer and verify information. Since a blockchain is a distributed system, before adding a transaction to the blockchain ledger, all peers may need to reach a consensus status. Further, Krishnaswamy, ¶ [0078], teaches when consensus is desired, any configurable consensus protocol may be used such as Byzantine Fault Tolerance, Practical Byzantine Fault Tolerance, Proof of Work, Proof of Stake, a Delegated Proof of Stake, a majority vote, an all-in-agreement vote, a vote based on percentage/fraction of votes, or a Raft Consensus, or any other algorithm that may be desired. In some use-cases, only one node may be a master producer node. In some other use-cases, more than one node could be a producer node, so that a transaction can have multiple masters or co-producers).  

Regarding claim 7, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the verifiable timestamps associated with the plurality of transactions increase monotonically (Krishnaswamy, ¶ [0035], teaches a distributed ledger is a ledger that is replicated in whole or in part to multiple computers. A cryptographic distributed ledger (CDL) can have one or more of these properties: irreversibility (once a transaction is recorded, it cannot be reversed) ... chronological and time-stamped (all parties know when a transaction was added to the ledger)).  

Regarding claim 8, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the copies of the plurality of other ledgers each include one ledger for each device of the plurality of other devices (Krishnaswamy, ¶ [0036], teaches the blockchain may include a peer network that stores, updates, and maintains the ledger. Each node in this network may maintain its own copy of the ledger. It is the job of the network to come to a consensus on the contents of each update to the ledger. This may ensure that each individual copy of the ledger is identical without requiring a centralized “official” copy of the ledger).  

Claim 9 is rejected under the same rationale as claim 1. Krishnaswamy also teaches a method for creating a totally ordered ledger of transaction performed by a replicated state machine on a device with a memory and a processor (Krishnaswamy, ¶ [0008], teaches a system for implementing virtual distributed ledger technology network nodes is disclosed, comprising a hardware processor and a memory device storing instructions executable by the hardware processor to perform operations. Krishnaswamy, ¶ [0053], teaches the present disclosure presents a novel automatic method to optimally address the problems in supporting a dynamically configurable blockchain platform. Disclosed embodiments may allow different types of distributed ledger technology (DLT)-based networks to be created as needed, to use microservices to compose the needs of each specific DLT, and to enable different DLTs created by the platform to interact with each other).
Claim 10 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 3.
Regarding claim 12, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches the consensus process is a multiple round process performed by the plurality of other devices to verify the new transaction (Krishnaswamy, ¶ [0044], teaches each block may contain a timestamp and a link to a previous block. A blockchain can be used to hold, track, transfer and verify information. Since a blockchain is a distributed system, before adding a transaction to the blockchain ledger, all peers may need to reach a consensus status. Further, Krishnaswamy, ¶ [0078], teaches when consensus is desired, any configurable consensus protocol may be used such as Byzantine Fault Tolerance, Practical Byzantine Fault Tolerance, Proof of Work, Proof of Stake, a Delegated Proof of Stake, a majority vote, an all-in-agreement vote, a vote based on percentage/fraction of votes, or a Raft Consensus, or any other algorithm that may be desired. In some use-cases, only one node may be a master producer node. In some other use-cases, more than one node could be a producer node, so that a transaction can have multiple masters or co-producers).  
Claim 13 is rejected under the same rationale as claim 5.
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is rejected under the same rationale as claim 7.
Claim 16 is rejected under the same rationale as claim 8.

Claim 17 is rejected under the same rationale as claim 1. Krishnaswamy also teaches a computer-readable medium storing instructions executable by a computer device (Krishnaswamy, ¶ [0008], teaches a system for implementing virtual distributed ledger technology network nodes is disclosed, comprising a hardware processor and a memory device storing instructions executable by the hardware processor to perform operations).
Claim 18 is rejected under the same rationale as claim 2.
Claim 19 is rejected under the same rationale as claim 3.
Claim 20 is rejected under the same rationale as claim 12.
Regarding claim 21, the modification of Krishnaswamy, Toyota and Mitra teaches the claimed invention substantially as claimed and Krishnaswamy further teaches wherein the replicated state machine is a Byzantine fault-tolerant replicated sate machine (Krishnaswamy, ¶ [0078], teaches when consensus is desired, any configurable consensus protocol may be used such as Byzantine Fault Tolerance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yoshihama et al. (US 10608829) discloses that determining a network latency between the client application and the endorsing node based on a network path between the client application and the endorsing node, extracting a timestamp from the blockchain request, determining whether the extracted timestamp is invalid based on the network latency between the client application and the endorsing node, and in response to determining that the timestamp is valid, generating an endorsement for the blockchain request and transmitting the endorsement to the client application.
Luedtke et al. (US 11269859) discloses that the ordering nodes 1806 can order the endorsed transactions based on a timestamp, such as the first, last, or an average of the timestamps of one or more of the endorsements (e.g., the timestamp associated with the peer node 1806A and/or the peer node 1806F).
Raman et al. (US 20200092082) discloses that the ordering service may operate based on the timestamp agreement processes described herein such as calculating a final timestamp for each transaction based on a weighted average of timestamps from blockchain nodes, etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

August 22, 2022